ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 01-202, concluding that FREDERICK W. HOCK of VERONA, who was admitted to the bar of this State in 1949, should be reprimanded for violating RPC 1.8(c) (a lawyer shall not prepare an instrument giving the lawyer or a person related to the lawyer any substantial gift from a client, including a testamentary gift, except where the client is related to the donee) and RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation), and good cause appearing;
It is ORDERED that FREDERICK W. HOCK is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.